Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 1 of 7 PageID: 5240


                               IN THE UNITED STATES DISTRJ;CT COURT
                                  FOR THE DISTRICT OF NEW JERSEY                _    EQ
                                                                      RECEIV
 Civil Action No. 1:15-cv-00081-JBS-AMD
 Russ Smith,
 Plaintiff,
                                                           {
                                                            ,}
                                                            1
                                                                          MAY - 6 2019                )
 V.

 Director's Choice, LLP
 Defendant.


                             Letter to Follow Up May 30, 2019 Oral Arguments



Sent via US mail to chambers with a copy to the Clerk
Dear Judge Simandle:
During the oral arguments on May 30, 2019 Director's Choice, LLP ("DC") asserted they did not
have copies of the communications related to their attempts to buy the disputed domain name at the
time they filed the UDRP domain dispute with the Administrative Panel. However, attached are
various communications supplied by DC during discovery where DC employed various agents to try
to buy the disputed domain name. The last item is shortly before DC filed the UDRP dispute and
was apparently in anticipation of filing the UDRP Complaint. There is no question DC had copies
and knew about these communications at the time they filed their UDRP complaint and
Supplemental filing yet they did not supply them or describe them while certifying the Complaint
was complete.

Smith did not know these communications originated from DC and he could not provide arguments
to the Administrative Panel that DC created an artificial bidding war for the disputed domain name.
DC attributed the price to bad faith actions by Smith rather than the artificial bidding war they
created.


            Respectfully submitted,
      (.1            c,.        b
  f\.lv~· , ~
Russ Smith, pro se
cc: Matthew Kaplan via fax




                                                     1

                Russ Smith, Pro Se, PO Box 597 Moorestown, NJ 08057 856-581-0704 dc@foi.com
Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 2 of 7 PageID: 5241


                                                                                                                Friday, January 9, 2015 at 6:15:45 PM Central Standard Time


   Subject: DIRECTORSCHOICE.COM Negotiation Update
   Date:   Friday, November 9, 2012 at 11:47:40 AM Central Standard Time
   From:   domainbuy@godaddy.com
   To:     tcaliva@dctandt.com




                                                                                                                               DOMAIN BUY
                                                                                                                               SERVICE
                                                                                                                                                                                                        I
                                                                                                                                                                                                        ~<·. :,




                 -   -                    W   ~                V        -    ,,,   ,,,_                                             .. ,   "       -         "                                      N




                         -
                             _ Do~~.i,i,.~~;~~,a~8:.,i.Y,ij~,~t~,,
                             ,:{,;   ~~       «"»   ,'l'v:>'       0   -"'   '<'
                                                                                          4
                                                                                              '1,   ,.   >ex,   ,c;'°'   "w,   •,;;, Y.        '   <'   :£       >   ,   \le"   .,;,   ~   );   <          ~




              Customer No: 6220088
              Claim ID: 470556

               Dear Trey Caliva,

               We are continuing efforts to negotiate for the domain DIRECTORSCHOICE.COM on
               your behalf. We have attempted to make contact with the person to whom the domain
               is registered and are awaiting their response. As soon as we receive a response from
               our latest communication, we will contact you with an update. In the meantime, we
               wanted to provide you with some information on the Go Daddy® Domain Buy Service
               and what you can expect.

               First, we send email using the domain registrant's contact information as shown on the
               public Whois record. These emails include an opening offer based on the minimum and
               maximum bid amount values you provided us. We usually send email once or twice a
               week to stay in compliance with anti-spam regulations.

               If for some reason we do not get a response from the emails sent out, we will then
               attempt to call the owner, as long as they do not have the domain subscribed to a
               privacy service. We continue our attempts over the 30-day term of the Go Daddy
               Domain Buy Service contract and update you periodically during this time.

               If you have any questions about the Go Daddy Domain Buy Service process, please
               respond to this email or contact the Domain Buy Service team at (480) 366-3303,
               Monday-Friday 6:30am-5:30pm and Saturday-Sunday 7am-4pm, Arizona time.

               Sincerely,

               Go Daddy Domain Buy Service



                                                    Copyright© 2012 Go Daddy All rights reserved.




                                                                                                                                                                                                                  Page 4of4
Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 3 of 7 PageID: 5242


                                                       Friday, January 9, 2015 at 6:15:45 PM Central Standard Time


   Subject: DIRECTORSCHOICE.COM - Negotiation Update
   Date:   Saturday, November 10, 2012 at 1:13:56 PM Central Standard Time
   From:   domainbuy@godaddy.com
   To:     tcaliva@dctandt.com




                                                               DOMAIN BUY
                                                               SERVICE

                 Domain: DIRECTORSCHOICE.COM
                 Claim ID: 470556

                 Dear Trey Caliva,

                 We have presented an initial offer to the seller of domain
                 DIRECTORSCHOICE.COM, however, neither acceptance nor counter-offer has
                 been received to date. We will continue to work towards engaging the seller in
                 negotiations through the 30-day term of the contract.

                 If you have any questions about the Go Daddy® Domain Buy Service process,
                 please respond to this email or contact the Domain Buy Service team at (480)
                 366-3303, Monday-Friday 6:30am-5:30pm and Saturday-Sunday 7am-4pm,
                 Arizona time.

                 Sincerely,

                 Go Daddy Domain Buy Service


                                     Copyright © 2012 Go Daddy All rights reserved.




                                                                                                              Page 3 of4
Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 4 of 7 PageID: 5243


                                                        Friday, January 9, 2015 at 6:15:45 PM Central Standard Time


   Subject: DIRECTORSCHOICE.COM - Negotiation Update
   Date:   Friday, November 16, 2012 at 5:32:52 PM Central Standard Time
   From:   domainbuy@godaddy.com
   To:     tcaliva@dctandt.com




                 Domain: DIRECTORSCHOICE.COM
                 Claim ID: 470556

                 Dear Trey Caliva,

                 We wanted to provide an update on the Go Daddy® Domain Buy Service team's
                 attempts to reach the current registrant of domain name
                 DIRECTORSCHOICE.COM. To date we have not been able to make contact,
                 however we will continue attempts over the 30-day term of the Go Daddy
                 Domain Buy Service contract.

                 We will update you as soon as we are successful in establishing communication,
                 or notify you at the end of the contract period if there is still no contact from the
                 registrant. We appreciate your patience during this process.

                 If you have any questions about the Domain Buy Service process, please respond
                 to this email or contact the Domain Buy Service team at ( 480) 366-3303,
                 Monday-Friday 6:30am-5:30pm and Saturday-Sunday 7am-4pm, Arizona time.

                 Sincerely,

                 Go Daddy Domain Buy Service


                                     Copyright © 2012 Go Daddy All rights reserved.




                                                                                                               Page 2 of4
Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 5 of 7 PageID: 5244


                                                        Friday, January 9, 2015 at 6:15:45 PM Central Standard Time

   Subject: DIRECTORSCHOICE.COM - Negotiation Update
   Date:   Wednesday, November 28, 2012 at 1:15:29 PM Central Standard Time
   From:   domainbuy@godaddy.com
   To:     tcaliva@dctandt.com




                 Domain: DIRECTORSCHOICE.COM
                 Claim ID: 470556

                 Dear Trey Caliva,

                 We wanted to provide an update on the Go Daddy® Domain Buy Service team's
                 attempts to reach the current registrant of domain name
                 DIRECTORSCHOICE.COM. We are still attempting to contact the domain
                 registrant to begin negotiations. To date they have not yet responded to our
                 requests.

                 We will update you as soon as we are successful in establishing communication,
                 or notify you at the end of the contract period if there is still no contact from the
                 registrant. Thank you for your patience.

                 If you have any questions about the Domain Buy Service process, please respond
                 to this email or contact the Domain Buy Service team at ( 480) 366-3303,
                 Monday-Friday 6:30am-5:30pm and Saturday-Sunday 7am-4pm, Arizona time.

                 Sincerely,

                 Go Daddy Domain Buy Service


                                     Copyright © 2012 Go Daddy All rights reserved.




                                                                                                               Page 1 of4
  Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 6 of 7 PageID: 5245


DirectorsChoice.com Domain

Ryan McKegney <ryan@domainagents.com>                                                                 Wed, Jul 9, 2014 at 9:12 AM
To: tcaliva@dctandt.com

 Hello,

 We've exchanged a few emails with the owner of DirectorsChoice.com. It seems that he's looking for $45000 for the
 name. He's very aggressively stuck to that number, so it doesn't seem like he's going to budge much and he hasn't
 expressed interest in trading counter offers. I wanted to pass that along since he hasn't been willing to engage much
 on the site.

 Let me know if I can help at all,

 Ryan



 Ryan McKegney
 Co-Founder DomainAgents Platform Inc.
 Web: DomainAgents.com     Email: ryan@domainagents.com   Phone: +1 (415) 800-4126   Skype: ryanmck
Case 1:15-cv-00081-JBS-AMD Document 247 Filed 05/06/19 Page 7 of 7 PageID: 5246




                                                                                            (J)
                                                                     :a                     3_,
                                                              3:
                                                              ~
                                                                     m
                                                                     ()
                                                                                            ---r
                                                                                            ::s-
                                                               I     m
                                                               0"'   -
                                                              ~      <
                                                               uS    m
                                                                         C
                                                                                   .,
                                                                         ,, .. ·        J
                                                                                   Pl"




                         Uc
                           0       (J>




                                    C.

                                               n



                   a
                   -                     0
                                         tr)
                                         a
